Citation Nr: 1532500	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran's verified service includes a period of active duty in the U.S. Marine Corps from May 2007 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was scheduled for a videoconference hearing before the Board in June 2015.  Notice of this hearing was sent to the Veteran in May 2015 and was not returned as undeliverable; however, he failed to report for the hearing and has not requested that the hearing be rescheduled. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In a September 2011 Notice of Disagreement, the Veteran stated that VA did not have the correct dates of his military service.  Submitted with this statement was a copy of his Honorable Discharge certificate, which shows that he was honorably discharged from the Marine Corps in August 2010.  The only DD Form 2014 of record shows active duty service in the Marine Corps Reserve from May 2007 to June 2008, with 5 months and 30 days of additional prior active service.  The last attempt to verify the Veteran's active service was in April 2010, prior to his discharge.  On remand, all of the Veteran's periods of active duty and active duty for training (ACDUTRA) must be verified.  Thereafter, all outstanding service treatment records (STRs) generated by such service are to be associated with the electronic claims file.

Additionally, The Veteran's available STRs note no complaints or findings of sleep apnea.  November 2008 VA treatment records note the Veteran's complaints of loud snoring.  In October 2009, he was seen for symptoms of sleep apnea, which was diagnosed by sleep study in 2010.  In a November 2011 statement, the Veteran maintained that he had experienced the symptoms sleep apnea since his return from Iraq (April 2008).  In a January 2013 VA Form 9, the Veteran stated, "I got sleep apnea while I was in the service [and] found out I had it before I got out of the service [and] after I came home from Iraq."  Under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), an examination to determine if there is a nexus between sleep apnea and the Veteran's service is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and verify all periods of the Veteran's service, including all periods of active duty and ACDUTRA. 

2.  Arrange for a search for the Veteran's complete STRs.  The extent of the effort to obtain such records should be documented in the claims file.

3.  Thereafter, the Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any sleep apnea present during the period of this claim.  His claims file (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the relevant evidence in the claims file, including the Veteran's statements that he first began experiencing symptoms of sleep apnea during service, the examiner should opine as to: 

Is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current sleep apnea is related to his military service?  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinion. The examiner must consider the Veteran's lay statements as to onset and continuity of symptomatology when rendering the opinion.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
5.  Then re-adjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




